3/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,681,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: With regards to claims 1-7 and 9-15, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the first site and the second site being disposed at positions where a first area of the housing that is an odd-numbered multiple of 1/4 wavelength of the oscillation signal away from the first site overlaps at least part of a second area of the housing that is a multiple of 1/4 wavelength of the oscillation signal away from the second site. With regards to claims 16-20, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the first site and the second site being disposed at positions where a distance between two overlapping points in a first area of the housing that is an odd-numbered multiple of 1/4 wavelength of the oscillation signal away from the first site and a second area of the housing that is a multiple of 1/4 the wavelength of the oscillation signal away from the second site, is at or under a specific threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 March 25, 2021
/K.E.G/            Examiner, Art Unit 2843    

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843